

WAIVER AND FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
 
This WAIVER AND FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this
“Amendment”), effective as of February 12, 2008 (the “Effective Date”), is by
and between Capital Growth Systems, Inc., a Florida corporation with
headquarters located at 500 West Madison Street, Suite 2060, Chicago, Illinois
60661 (the “Company”), and the undersigned lender (“Lender”). Capitalized terms
used in this Amendment but not defined herein have the meaning set forth in the
RRA (as defined below).
 
WHEREAS, the Company and Lender entered into that certain Registration Rights
Agreement (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “RRA”), dated as of November 1, 2007, in which the
Company agreed to provide certain registration rights under the Securities Act
of 1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the “1933 Act”), and applicable state
securities laws; and
 
WHEREAS, pursuant to the terms of this Amendment, the Company and Lender desire
to amend the RRA.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the RRA, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
parties hereto, intending to be legally bound, hereby agrees as follows:
 
1.  Amendments to RRA.
 
(a)  Each of Sections 2 (including subsections (a) through (g) thereof), 3(a),
3(b), 3(c), 3(d), 3(f), 3(g), 3(h), 3(i), 3(m), 3(n), 3(o), 3(p), 3(r), 3(t) and
4 (including subsections (a) through (d) thereof) and Exhibits A, B and C of the
RRA is hereby deleted in its entirety and is replaced with “[Intentionally
Omitted].”
 
(b)  Section 3(e) of the RRA is hereby amended and restated to read in its
entirety as follows:
 
“(e) So long as any Investor holds, or is deemed to hold, any Warrants or
Registrable Securities, the Company shall use its best efforts to (i) register
and qualify, unless an exemption from registration and qualification applies,
the resale by the Investors of the Registrable Securities under such other
securities or “blue sky” laws of all applicable jurisdictions in the United
States, (ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof, (iii)
take such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during such period, and (iv) take all
other actions reasonably necessary or advisable to qualify the Registrable
Securities for sale in such jurisdictions; provided, however, that the Company
shall not be required in connection therewith or as a condition thereto to (x)
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(e), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify Lender’s
legal counsel (“Legal Counsel”), which shall be Katten Muchin Rosenman LLP or
such other counsel as hereafter designated by Lender, and each Investor who
holds Registrable Securities in writing of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.”
 

--------------------------------------------------------------------------------


 
(c)  Section 3(k) of the RRA is hereby amended and restated to read in its
entirety as follows:
 
“(k) So long as any Investor holds, or is deemed to hold, any Warrants or
Registrable Securities, the Company shall use its best efforts to cause all of
the Registrable Securities to be listed or quoted on each securities exchange,
quotation system or trading market on which securities of the same class or
series issued by the Company are listed or quoted, and without limiting the
generality of the foregoing, arrange for at least three market makers to
register with the Financial Industry Regulatory Authority (“FINRA”) as such with
respect to the Registrable Securities. The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3(k).”
 
(d)  Section 3(l) of the RRA is hereby amended and restated to read in its
entirety as follows:
 
“‘(l) The Company shall cooperate with the Investors who hold Registrable
Securities and, to the extent applicable, facilitate the timely preparation and
delivery of certificates representing the Registrable Securities and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Investors may reasonably request and registered in such names as the Investors
may request.”
 
(e)  Section 3(q) of the RRA is hereby amended and restated to read in its
entirety as follows:
 
“‘(q) If an Investor (i) acquires Registrable Securities pursuant to a Cashless
Exercise (as defined in the Warrants) of any of the Warrants on or after May 1,
2008, (ii) provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that a public sale, assignment or transfer of the
Registrable Securities may be made without registration under the 1933 Act, or
(iii) provides the Company with reasonable assurance that the Registrable
Securities can be sold pursuant to Rule 144 without any restriction as to the
number of securities acquired as of a particular date that can then be
immediately sold, the Company shall cause its transfer agent to promptly issue
one or more stock certificates or credit shares to the applicable balance
accounts at the Depository Trust Company in such name and in such denominations
as specified by such Investor and without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investors. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 3(q) will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 3(q), that each Buyer shall be
entitled, in addition to all other available remedies, to an injunctive order
and/or injunction restraining any breach and requiring immediate issuance and
transfer, without the necessity of showing economic loss and without any bond or
other security being required.”
 
2

--------------------------------------------------------------------------------


 
(f)  Section 3(s) of the RRA is hereby amended and restated to read in its
entirety as follows:
 
“(s) So long as any Investor holds, or is deemed to hold, any Warrants or
Registrable Securities, the Company shall make all other filings and take all
other actions reasonably necessary to expedite and facilitate disposition by the
Investors of the Registrable Securities.”
 
(g)  Section 6 of the RRA is hereby amended and restated to read in its entirety
as follows:
 
“6. Indemnification.
 
(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls each Investor within the meaning of the 1933 Act or the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (each, an
“Indemnified Person” and collectively, the “Indemnified Persons”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys’ fees, amounts paid in settlement or expenses, joint
or several (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Indemnified Person is or may be a party thereto (“Indemnified
Damages”), to which any Indemnified Person may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered, or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (ii) any violation
of this Agreement (the matters in the foregoing clauses (i) and (ii) being,
collectively, “Violations”). The Company shall reimburse the Indemnified
Persons, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by such Indemnified Persons in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of any of the Registrable Securities by the Investors pursuant to
Section 9 hereof.
 
3

--------------------------------------------------------------------------------


 
(b) [INTENTIONALLY OMITTED]
 
(c) Promptly after receipt by an Indemnified Person under this Section 6 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving a Claim, such Indemnified Person
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 6, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person; provided, however, that an Indemnified Person shall have
the right to retain its own counsel with the fees and expenses of such counsel
to be paid by the indemnifying party if: (i) the indemnifying party has agreed
in writing to pay such fees and expenses; (ii) the indemnifying party shall have
failed promptly to assume the defense of such Claim and to employ counsel
reasonably satisfactory to such Indemnified Person; or (iii) the named parties
to any such Claim (including any impleaded parties) include both such
Indemnified Person and the indemnifying party, and such Indemnified Person shall
have been advised by counsel that a conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Person and the indemnifying
party (in which case, if such Indemnified Person notifies the indemnifying party
in writing that it elects to employ separate counsel at the expense of the
indemnifying party, then the indemnifying party shall not have the right to
assume the defense thereof and such counsel shall be at the expense of the
indemnifying party, provided further, that in the case of clause (iii) above the
indemnifying party shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for such Indemnified Person. In the
case of an Indemnified Person, legal counsel referred to in the immediately
preceding sentence shall be selected by the Investors holding at least a
majority in interest of the Registrable Securities to which the Claim relates.
The Indemnified Person shall reasonably cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified which relates to such action or Claim.
The indemnifying party shall keep the Indemnified Party reasonably apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise with respect to any pending or
threatened action or claim in respect of which indemnification or contribution
may be or has been sought hereunder (whether or not the Indemnified Person is an
actual or potential party to such action or claim) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Person of a release from all liability in respect to such Claim or
litigation, and such settlement shall not include any admission as to fault on
the part of the Indemnified Person. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person under this Section 6, except to the extent
that the indemnifying party is materially and adversely prejudiced in its
ability to defend such action.
 
4

--------------------------------------------------------------------------------


 
(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Person against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to pursuant to the law.”
 
(h)  Section 8 of the RRA is hereby amended and restated to read in its entirety
as follows:
 
“8. Reports Under the 1934 Act.
 
(a)  With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees, so long as
any Investor holds, or is deemed to hold, any Warrants or Registrable
Securities, to:
 
5

--------------------------------------------------------------------------------


 
(i) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(i) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act and not suspend or terminate its
status as an issuer required to file reports under the 1934 Act (even if the
1934 Act or the rules and regulations thereunder would otherwise permit such
suspension or termination); and
 
(iii) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144 and the
1934 Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company if such
reports are not publicly available via EDGAR, and (iii) such other information
as may be reasonably requested to permit the Investors to sell such securities
pursuant to Rule 144 without registration.
 
(b)  If the Company at any time hereafter fails to timely file with the SEC an
annual report on Form 10-K or a quarterly report on Form 10-Q (i.e., fails to
file any such report on or before the applicable filing deadline therefor,
without giving effect to any extensions of time that may be permitted by Rule
12b-25 under the 1934 Act (or successor thereto)), or on any day hereafter sales
of all of the Registrable Securities cannot be made as a result of a breach or
violation of this Section 8, then, as partial relief for the damages to Lender
by reason of any reduction of its ability to sell the Registrable Securities
(which remedy shall not be exclusive of any other remedies available hereunder,
at law or in equity), the Company shall pay to Lender an amount in cash equal to
in cash equal to two percent (2%) of the initial aggregate principal amount of
the Revolving Loan Note (as such term is defined in the Credit Agreement) issued
on the Closing Date with respect to each thirty (30) day period occurring on and
after such failure, breach or violation and prior to the date that the
applicable annual or quarterly report is filed with the SEC or the breach or
violation is cured, as applicable (in each case, pro rated for periods totaling
less than thirty (30) days). The payments to which a holder shall be entitled
pursuant to this Section 8(b) are referred to herein as “Filing Delay Payments.”
Filing Delay Payments shall be paid on the earlier of (I) the last day of the
calendar month during which such Filing Delay Payments are incurred and (II) the
third Business Day after the failure, breach or violation giving rise to the
Filing Delay Payments is cured. Notwithstanding the foregoing, no Filing Delay
Payments shall accrue with respect to any period after the first date as of
which the Investors may sell all of the Registrable Securities pursuant to Rule
144 without the requirement for compliance with Rule 144(c) (or successor
thereto). In the event the Company fails to make Filing Delay Payments in a
timely manner, such Filing Delay Payments shall bear interest, in each case
until paid in full, at the rate of one and one-half percent (1.5%) per month,
prorated for partial months.”   
 
6

--------------------------------------------------------------------------------


 
(i)  Section 11(g) of the RRA is hereby amended and restated to read in its
entirety as follows:
 
“(g) Legends. Lender understands that the certificates or other instruments
representing the Warrant and the stock certificates representing the Warrant
Shares, except as set forth below, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order consistent therewith
may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B)
AN APPROPRIATE EXEMPTION UNDER SAID ACT OR APPLICABLE SECURITIES LAWS OR (II)
UNLESS SOLD PURSUANT TO RULE 144 OR 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped if (i) such Securities are registered for resale under the 1933 Act,
(ii) in connection with a sale transaction, such holder provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that a
public sale, assignment or transfer of the Securities may be made without
registration under the 1933 Act, (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold pursuant to Rule 144
without the requirement for compliance with Rule 144 (d), (e) or (f) (or
successor thereto), or (iv) such holder provides the Company with reasonable
assurance that the Securities have been or are being sold pursuant to Rule 144.
Notwithstanding anything to the contrary contained herein or in any of the
Warrants, no certificates representing Warrant Shares issued pursuant to a
Cashless Exercise on or after May 1, 2008 shall bear any restrictive legend.
 
2.  Ratification and Confirmation of RRA. The Company hereby adopts, ratifies
and confirms the RRA, as amended by this Amendment, and acknowledges and agrees
that the RRA, as amended by the this Amendment, is and remains in full force and
effect. Except as expressly set forth in Section 3 of this Amendment, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of Lender under the RRA or any other
agreement or instrument, nor constitute an amendment or waiver of any other
provision of the RRA or any other agreement or instrument.
 
7

--------------------------------------------------------------------------------


 
3. Waiver of Registration Delay Payments.
 
(a)  Subject to Section 3(b), Lender hereby waives any breach by the Company of
Section 2(a) of the RRA (as in effect prior to amendment hereby) and waives its
right to receive Registration Delay Payments pursuant to Section 2(g) of the RRA
(as in effect prior to amendment hereby) as a result of the failure of the
Company to file with the SEC a Registration Statement covering the resale of all
of the Initial Registrable Securities prior to the Initial Filing Deadline.
 
(b)  The limited waivers set forth in Section 3(a) hereof are conditioned upon,
and subject to, the validity and enforceability of the Company’s commitments and
obligations under this Amendment and the RRA (as amended hereby), the voiding,
setting aside, or determination of invalidity or unenforceability of which shall
render such waivers null and void and of no force and effect, Lender being
entitled thereafter to exercise all remedies at law or in equity under the RRA
as if Section 3(a) had not been part of this Amendment, as executed. The limited
waivers set forth in Section 3(a) hereof are not, nor shall they be deemed to
be, waivers under any other circumstance or waivers of any other condition,
requirement, provision or breach of, or rights under, the RRA or any other
agreement or instrument.
 
3.  Representations and Warranties of Company. The Company hereby represents and
warrants to each Buyer that:
 
(c)  Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Amendment and the RRA (as amended hereby). The execution, delivery and
performance by the Company of this Amendment and the RRA (as amended hereby)
have been duly authorized by the Company, and no further consent or
authorization is required by the Company or its board of directors or
shareholders. This Amendment has been duly executed and delivered by the
Company, and each of this Amendment and the RRA (as amended hereby) constitutes
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms.
 
(d)  No Conflicts. The execution and delivery of this Amendment and the RRA (as
amended hereby) by the Company and the performance by the Company of its
obligations hereunder and thereunder, did not and will not (i) result in a
violation of the articles of incorporation or bylaws of the Company; (ii)
conflict with, or constitute a breach or default (or an event which, with the
giving of notice or lapse of time or both, constitutes or would constitute a
breach or default) under, or give to others any right of termination, amendment,
acceleration or cancellation of, or other remedy with respect to, any agreement,
indenture or instrument to which the Company is a party; or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
by which any property or asset of the Company is bound or affected. The Company
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or any regulatory
or self-regulatory agency in order for it to execute, deliver or perform any of
its obligations under, or contemplated by, this Amendment in accordance with the
terms hereof and thereof.
 
8

--------------------------------------------------------------------------------


 
4.  Representations and Warranties of Buyers. Lender hereby represents and
warrants to the Company that (a) Lender is a validly existing limited liability
company, and has the requisite limited liability company power and authority to
enter into and perform its obligations under this Amendment and (b) this
Amendment has been duly and validly authorized, executed and delivered on behalf
of Lender and is a valid and binding agreement of Lender, enforceable against
Lender in accordance with its terms.
 
5.  Disclosure of Transactions and Other Material Information. On or prior to
5:30 p.m., New York City time, on the fourth Business Day following the date
hereof, the Company shall file a Form 8-K (the “Form 8-K”) with the SEC
describing this Amendment, providing any other information required to be
disclosed pursuant to the rules and regulations of the SEC, and including as an
exhibit this Amendment, in the form required by the 1934 Act. From and after the
filing of the Form 8-K with the SEC, Lender shall not be in possession of any
material non-public information received from the Company, any of its
subsidiaries or any of their respective officers, directors, employees, agents
or affiliates.
 
6.  Expenses. Contemporaneously with the execution and delivery of this
Amendment, the Company shall reimburse each Lender for all of its out-of-pocket
fees, costs and expenses, including attorneys’ fees and expenses, incurred in
connection with the drafting, negotiation and execution of this Amendment.
 
7.  Further Assurances. The Company hereby agrees from time to time, as and when
requested by Lender, to execute and deliver or cause to be executed and
delivered, all such documents, instruments and agreements, including secretary’s
certificates, and to take or cause to be taken such further or other action, as
Lender may reasonably deem necessary or desirable in order to carry out the
intent and purposes of this Amendment and the RRA (as amended hereby).
 
8.  Rules of Construction. All words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter, and the use of
the word “including” in this Amendment shall be by way of example rather than
limitation.
 
9.  No Strict Construction. The language used in this Amendment will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
10.  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Illinois.
 
9

--------------------------------------------------------------------------------


 
11.  Entire Agreement. This Amendment and the RRA (as amended hereby) supersede
all other prior oral or written agreements among Lender, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein.
 
12.  Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
 
13.  Counterparts. This Amendment may be executed and delivered in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement, and shall become effective
when counterparts have been signed by each party hereto and delivered to the
other parties hereto, it being understood that all parties need not sign the
same counterpart. In the event that any signature to this Amendment is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof. No party hereto shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Amendment
or the fact that such signature was transmitted or communicated through the use
of a facsimile machine or e-mail delivery of a “.pdf” format data file as a
defense to the formation or enforceability of a contract, and each party hereto
forever waives any such defense.
 
14.  Successors. This Amendment shall be binding upon and inure to the benefit
of the parties and their respective successors and assigns, including any
purchasers of the Securities.
 
[SIGNATURES BEGIN ON NEXT PAGE]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and Lender have executed this Amendment as of
the Effective Date.
 
COMPANY:
   
CAPITAL GROWTH SYSTEMS, INC.
       
By:
   
Name:
  
Title:
              
LENDER:
   
HILCO FINANCIAL, LLC
       
By:
  
 
Scott Morse, Executive Vice President

 
11

--------------------------------------------------------------------------------

